UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6089


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD VOREL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:07-cr-00519-WDQ-1; 1:10-cv-02532-WDQ)


Submitted:   March 15, 2011                 Decided:    March 21, 2011


Before MOTZ and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge


Dismissed by unpublished per curiam opinion.


Ronald Vorel, Appellant Pro Se. Harry Mason Gruber, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald       Vorel   seeks      to    appeal      the    district       court’s

order    dismissing       as   successive        his    28   U.S.C.A.       § 2255    (West

Supp.    2010)    motion.        The   order      is    not    appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable      jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.   Cockrell,         537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and    conclude    that    Vorel   has      not    made      the    requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

            Additionally, we construe Vorel’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.           See United States v. Winestock, 340 F.3d 200,

                                            2
208 (4th Cir. 2003).                In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:      (1)           newly       discovered     evidence,           not        previously

discoverable          by    due     diligence,      that    would       be    sufficient       to

establish        by    clear        and   convincing       evidence          that,     but    for

constitutional error, no reasonable factfinder would have found

the     movant    guilty          of   the   offense;      or     (2)     a    new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                    28 U.S.C.A.

§ 2255(h).            Vorel’s       claims   do     not    satisfy      either        of     these

criteria.        Therefore, we deny authorization to file a successive

§ 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions          are      adequately    presented          in    the     materials

before    the     court       and      argument    would    not     aid       the    decisional

process.

                                                                                      DISMISSED




                                               3